NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
PAUL MCGINNIS,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Resp0n.den,t.
2011-mae _
Petition for review of the Merit Systems Protection
Board in case no. AT0752101056-I-1.
ON MOTION
ORDER
Paul McGinnis moves for reconsideration of the
court's Ju1y 28, 2011 order that dismissed his petition for
review for failure to file a Fed. Cir. R. 15(c) statement
concerning discrimination. The 15(c) form accompanies
his motion.
Upon consideration there0f,
IT ls ORDERED THAT:

MCGINNlS V. USPS
CCI
2
(1) The mandate is recal1ed, the dismissal order is
Vacated, and the petition is reinstated
(2) McGinnis’ brief is due within 60 days of the date
of filing of this order.
FoR THE CoURT
SEP 2 7 2911 /S/ Jan H0rba1y
Date J an Horbaly
Ariel E. Solomon, Esq.
Jane W. Vanneman, Esq.
Clerk
s20 . -
F:LED __
s.S. COURT OF APPl:ALS FOR
THE FEUERAL ClRCUlT
SEP 27 2011
JAN |~l0RBAL‘{
CLERK